Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 5/19/2021, wherein claims 1 and 6 were amended; and claims 13-20 were canceled Claims 1-12 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haswell (US 6,179,819).
Regarding claim 1, Haswell discloses a device (See Fig. 1) facilitating surgery, comprising: surgical packaging including at least one base layer (rear wall of pouch 100) and at least one cover layer (front wall of pouch 100), the surgical packaging transitionable from a furled configuration (configuration when zipper 122 is in the closed position to close the opening 120) to an unfurled configuration (configuration when zipper 122 is in the open position to allow the opening 120 to be open – as shown in Fig. 1), wherein: in the furled configuration, the at least one base layer and the at least one cover layer are connected to one another along at least a portion of a perimeter of the surgical packaging such that the surgical packaging is capable of enclosing at least one surgical component therein; and in the unfurled configuration, at least a portion of the connection (the portion of the connection at the top 
Regarding claim 4, Haswell discloses in the unfurled configuration (as shown in Fig. 1), the surgical packaging defines an exposed surface area (which includes the inner surface of 100) greater than an exposed surface area of the surgical packaging in the furled configuration.
Regarding claim 5, Haswell discloses in the unfurled configuration (as shown in Fig. 1), the exposed surface area (which includes the inner surface of 100) is at least two times greater than the exposed surface area in the furled configuration.
Regarding claim 6, Haswell discloses a system (See Fig. 1) facilitating surgery, comprising: at least one surgical component (160); and surgical packaging including at least one base layer (rear wall of pouch 100) and at least one cover layer (front wall of pouch 100), the surgical packaging transitionable from a furled configuration (configuration when zipper 122 is in the closed position to close the opening 120) to an unfurled configuration (configuration when zipper 122 is in the open position to allow the opening 120 to be open – as shown in Fig. 1), wherein: in the furled configuration, the at least one base layer and the at least one cover layer are connected to one another along at least a portion of a perimeter of the surgical packaging to enclose the at least one surgical component therein; and in the unfurled configuration, at least a portion of the connection (the portion of the connection at the top edge of the pouch 100 is broken to form opening 120) between the at least one base layer and the at least one cover layer is broken to at least partially separate the at least one base layer from the at least one cover layer such that the at least one surgical component may be removed from the surgical 
Regarding claim 7, Haswell discloses in the unfurled configuration (as shown in Fig. 1), the surgical packaging defines a funnel-shaped configuration including a body and a mouth (at 120) defined at one end of the body.
Regarding claim 8, Haswell discloses the at least one surgical component is capable of being used during a tissue resection procedure and wherein the surgical packaging is capable of collecting leaked fluid during the tissue resection procedure.
Regarding claim 10, Haswell discloses in the unfurled configuration (as shown in Fig. 1), the surgical packaging defines an exposed surface area (which includes the inner surface of 100) greater than an exposed surface area of the surgical packaging in the furled configuration.
Regarding claim 11, Haswell discloses in the unfurled configuration (as shown in Fig. 1), the exposed surface area (which includes the inner surface of 100) is at least two times greater than the exposed surface area in the furled configuration.
Regarding claim 12, the plurality of surgical components (160) of Haswell discloses are single-patient-use components.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Haswell (US 6,179,819) as applied to claim 1 above, in view of West (US 8,517,030). Haswell discloses in the unfurled configuration (as shown in Fig. 1), the surgical packaging defines a funnel-shaped configuration including a body and a mouth (at 120) defined at one end of the body, but does not disclose an opening defined at an opposite end of the body. However, West teaches a surgical device (See Fig. 6) comprising a funnel-shaped configuration including a body (at 48), a mouth (at 48a/48b) at one end of the body and an opening (at 49) at the opposite end of the body for the purpose of facilitating selective drainage of any fluids collected in the pouch possible (column 8, lines 47-49). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the opposing end of the body of Haswell with an opening as taught by West in order to allow for drainage of fluid from the body, if desired.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Haswell (US 6,179,819) in view of West (US 8,517,030) as applied to claim 2 above, and further in view of Vancaillie et al. (US 5,709,221). As described above, Haswell-West discloses the claimed invention except for the surgical packaging further includes a drape line connectable to the opening. However, Vancaillie teaches a fluid .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Haswell (US 6,179,819) as applied to claim 7 above, and further in view of West (US 8,517,030) and Vancaillie et al. (US 5,709,221). Haswell discloses the claimed invention except for the opening defined at an opposite end of the body and the drape line. However, West teaches a surgical device (See Fig. 6) comprising a funnel-shaped configuration including a body (at 48), a mouth (at 48a/48b) at one end of the body and an opening (at 49) at the opposite end of the body for the purpose of facilitating selective drainage of any fluids collected in the pouch possible (column 8, lines 47-49). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the opposing end of the body of Haswell with an opening as taught by West in order to allow for drainage of fluid from the body, if desired.
Furthermore, Vancaillie teaches a fluid collection device (funnel-shaped device at 60 in Fig. 3) comprising a bottom opening (at 51) and a drape line (hose 52) connected thereto for the purpose of directing the flow of fluids from the funnel device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the funnel bottom opening of Haswell-West with a drape line as taught by Vancaillie in order to direct the .

Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735